USCA11 Case: 21-11453    Date Filed: 04/22/2022   Page: 1 of 14




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-11453
                 Non-Argument Calendar
                 ____________________

CHRISTINA MCLAUGHLIN,
                                            Plaintiff-Appellant,
versus
FLORIDA INTERNATIONAL UNIVERSITY BOARD OF
TRUSTEES,
CHAIR OF FIU BOARD OF TRUSTEES,
Claudia Puig,
PRESIDENT OF FLORIDA INTERNATIONAL UNIVERSITY,
Mark B. Rosenberg,
DEAN OF THE FIU COLLEGE OF LAW 2009-2017,
R. Alex Acosta,
INTERIM DEAN FIU LAW 2017,
USCA11 Case: 21-11453         Date Filed: 04/22/2022   Page: 2 of 14




2                      Opinion of the Court                21-11453

Tawia Baidoe Ansah, et al.,


                                              Defendants-Appellees.


                    ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:20-cv-22942-KMM
                    ____________________

Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       After she was dismissed from Florida International Univer-
sity College of Law, Christian McLaughlin filed an eleven-count,
115-page complaint against seventeen named defendants, alleging
that she was “systematically targeted . . . for academic expulsion
because she openly supported and volunteered for the Republican
party,” including former President Donald Trump. Her amended
complaint contained numerous overlapping constitutional, statu-
tory, and state law tort claims against the defendants. The district
court dismissed McLaughlin’s claims on multiple alternative
grounds. Relevant here, it dismissed her claims against the federal
defendants for reasons of sovereign immunity and failure to ex-
haust administrative remedies. And it dismissed her claims against
USCA11 Case: 21-11453       Date Filed: 04/22/2022    Page: 3 of 14




21-11453               Opinion of the Court                       3

the state defendants and Professor Wasserman in his individual ca-
pacity on shotgun pleading grounds. After review, we affirm.
                              I.

        Christina McLaughlin was enrolled as a first-year law stu-
dent at Florida International University College of Law during the
2016-2017 academic year. During that year, she was a vocal sup-
porter of the Republican party on social media. Not long after the
school year was under way, it was “evident to all the surrounding
classmates that [Plaintiff] was a Donald Trump supporter.”
McLaughlin “noted an almost immediate difference in attitude and
behavior from classmates, professors, and FIU administration” and
alleges that “FIU Law began an intentional hostile, discriminatory
and retaliatory campaign” against her. She “felt threatened and sti-
fled to voice any comments in support of President Trump for fear
of further retaliatory action especially concerning grades.”
McLaughlin “felt unsafe to show any expression of her political al-
legiance such as wearing a ‘Trump/Pence’ shirt or hat because of
the vitriol expressed by the law professors.”
       At the end of her spring semester at FIU Law, McLaughlin
received notice that her GPA had fallen below 2.0, and that, conse-
quently, she had been dismissed from FIU Law. McLaughlin peti-
tioned the law school for readmission, arguing that her dismissal
was procedurally unfair because she had not been given advance
warning of her expulsion, and that at least one of her professors
had used non-academic standards for grading. After she was denied
USCA11 Case: 21-11453        Date Filed: 04/22/2022      Page: 4 of 14




4                       Opinion of the Court                 21-11453

readmission, she petitioned FIU, contacting the University’s gen-
eral counsel and president, the Florida state university system’s
Board of Governors, and the federal Department of Education. Un-
able to obtain relief, McLaughlin filed suit in federal district court.
        McLaughlin’s amended complaint contains claims against
seventeen named defendants, which fall into roughly three classes:
the federal defendants, including the federal Department of Educa-
tion and Secretary of Education; the state defendants, including
various educational officials affiliated with FIU and the Board of
Governors for the state’s university system; and Professor Howard
Wasserman who, unlike the other defendants, was sued in both his
official and individual capacities. All other defendants were sued in
their official capacities only.
       McLaughlin’s amended complaint contains a smattering of
overlapping constitutional, statutory, and state law tort claims
against the defendants. She alleges that defendants violated her
First Amendment right to freedom of speech and political expres-
sion (Count I); violated her Fourteenth Amendment and Florida
constitutional rights to due process (Count II); violated her Four-
teenth Amendment and Florida constitutional rights to equal pro-
tection of the law (Count III); breached their legal obligation to
properly enforce a student complaint under the Family Educa-
tional Rights and Privacy Act (Count IV) ; violated her rights under
FERPA and Florida’s Student and Parental Rights and Educational
Choices Act (Count V); denied her right to assistance of counsel
under federal law (Count VI); engaged in fraud (Count VII);
USCA11 Case: 21-11453       Date Filed: 04/22/2022     Page: 5 of 14




21-11453               Opinion of the Court                        5

engaged in a civil conspiracy (Count VIII); breached their fiduciary
duty (Count IX); were negligent (Count X); and engaged in defa-
mation (Count XI). McLaughlin seeks injunctive and declaratory
relief, as well as damages in excess of 25 million dollars.
       The federal defendants, state defendants, and Professor
Wasserman each moved to dismiss the various claims against
them. The district court granted all three motions to dismiss. First,
as to the federal defendants, the court dismissed all claims against
them with prejudice for reasons of sovereign immunity and failure
to exhaust administrative remedies. It then explained several other
alternative grounds on which it could have dismissed the federal
defendants. Second, as to the state defendants, the court held that
McLaughlin’s amended complaint was a shotgun pleading, war-
ranting dismissal without prejudice. It then explained that even if
it considered McLaughlin’s claims against the state defendants as
formulated in the amended complaint, they failed on their merits
and would be dismissed with prejudice.
       Finally, as to Wasserman, the district court again held that
McLaughlin’s amended complaint was a shotgun pleading, war-
ranting dismissal without prejudice. And, again, it explained that if
it considered the claims against Wasserman as formulated in the
amended complaint, they failed on their merits.
      In its dismissal order, the district court invited McLaughlin
to cure any pleading deficiencies by filing an amended complaint
within twenty-one days. Rather than amend, McLaughlin ap-
pealed.
USCA11 Case: 21-11453        Date Filed: 04/22/2022      Page: 6 of 14




6                       Opinion of the Court                 21-11453

                               II.

       We review a district court’s dismissal for failure to state a
claim or lack of subject-matter jurisdiction de novo. See Michel v.
NYP Holdings, Inc., 816 F. 3d 686, 694 (11th Cir. 2016) (citing Simp-
son v. Sanderson Farms, Inc., 744 F. 3d 702, 705 (11th Cir. 2014)).
We accept the allegations in the operative complaint as true and
construe them in the light most favorable to the plaintiff. Ironwork-
ers Local Union 68 v. AstraZeneca Pharm., LP, 634 F. 3d 1352, 1359
(11th Cir. 2011).
      When a district court dismisses a complaint because it is a
shotgun pleading, we review that decision for abuse of discretion.
Barmapov v. Amuial, 986 F.3d 1321, 1324 (11th Cir. 2021) (citing
Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294 (11th Cir. 2018)).
                               III.

       We affirm the district court’s dismissal of all of McLaughlin’s
claims against all defendants. We divide our discussion into two
parts. First, we discuss the district court’s dismissal of McLaughlin’s
claims against the federal defendants on the merits. Second, we dis-
cuss the dismissal of McLaughlin’s claims against the state defend-
ants and Wasserman on shotgun pleading grounds. In both in-
stances, we affirm the district court.
                               A.

       The district court dismissed McLaughlin’s claims against the
federal defendants on several alternative grounds. It held that
USCA11 Case: 21-11453        Date Filed: 04/22/2022      Page: 7 of 14




21-11453                Opinion of the Court                         7

McLaughlin’s constitutional claims against them (Counts I and III)
failed on sovereign immunity grounds. And it held that McLaugh-
lin’s tort claims against them (Counts IV, VII, VIII, IX, and X) failed
because the Department of Education and Secretary of Education
were not proper parties, and because McLaughlin failed to exhaust
administrative remedies under the FTCA. Though unnecessary,
the court explained that the tort claims against the federal defend-
ants failed for additional reasons. McLaughlin’s fraud and civil con-
spiracy claims (Counts VII and VIII) failed because they fell into the
intentional tort exception to the government’s waiver of sovereign
immunity under the FTCA. And it dismissed McLaughlin’s breach
of duty, breach of fiduciary duty, and negligence claims (Counts
IV, IX, and X) because they were rooted in the Department’s failure
to resolve a FERPA complaint, and FERPA provides no provide
right of action.
       We need not address the district court’s dismissal on sover-
eign immunity and exhaustion grounds, or on any other alternative
ground, for this reason: McLaughlin has abandoned any argument
on appeal that the district court erred in dismissing her claims
against the federal defendants.
       An appellant’s brief must include “appellant’s contentions
and the reasons for them, with citations to the authorities and parts
of the record on which the appellant relies.” Fed. R. App. P.
28(a)(8)(A). We deem abandoned “a legal claim or argument that
has not been briefed before the court.” Access Now, Inc. v. S.W.
Airlines, Co., 385 F.3d 1324, 1330 (11th Cir. 2004). It is not enough
USCA11 Case: 21-11453         Date Filed: 04/22/2022      Page: 8 of 14




8                       Opinion of the Court                   21-11453

to make “passing references” to a district court’s holdings, “with-
out advancing any arguments or citing any authorities to establish
that they were error.” Sapuppo v. Allstate Floridian Ins. Co., 739
F.3d 678, 681 (11th Cir. 2014). See also United States v. Jernigan,
341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (“[A] party seeking to raise
a claim or issue on appeal must plainly and prominently so indi-
cate” and “must devote a discrete, substantial portion of his argu-
mentation to that issue.”). We have held that “[t]o obtain reversal
of a district court judgment that is based on multiple, independent
grounds, an appellant must convince [this Court] that every stated
ground for the judgment against him is incorrect.” Sapuppo, 739
F.3d at 680.
       Though McLaughlin’s brief McLaughlin restates her allega-
tions against the Department of Education in the section titled
“Statement of the Facts,” it makes no substantive argument that
the district court’s order dismissing the federal defendants was er-
ror. See Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573
n.6 (11th Cir. 1989) (an appellant’s reference to an issue “in its State-
ment of the Case in its initial brief,” without elaborating any argu-
ment on the merits, was insufficient to raise the issue on appeal).
        McLaughlin’s brief contains no argument challenging the
district court’s holding that sovereign immunity bars McLaughlin’s
constitutional claims against the federal defendants. She argues
that the district court erred in holding that several Florida state de-
fendants were shielded by sovereign immunity. As to the federal
defendants’ sovereign immunity defense, McLaughlin makes only
USCA11 Case: 21-11453         Date Filed: 04/22/2022     Page: 9 of 14




21-11453                Opinion of the Court                          9

two points, neither of which are relevant: (1) she discusses the “dis-
cretionary function” exception to the FTCA, which was not the ba-
sis for the court’s ruling, and (2) she cites the standard for qualified
immunity, which is not relevant to the federal defendants.
        Nor does McLaughlin dispute the district court’s dismissal
of her fraud and civil conspiracy claims against the federal defend-
ants for the reason that they fall into the intentional tort exception
to the government’s waiver of sovereign immunity. Though
McLaughlin challenges the district court’s alternative ruling that
she failed to exhaust her administrative remedies under the FTCA,
that was just one of multiple alternative grounds for dismissal, and
it was not why the district court dismissed Counts VII and VIII with
prejudice. Because McLaughlin failed to challenge each alternative
ground on which the district court based its dismissal, she has aban-
doned any challenge to the district court’s dismissal of her fraud
and civil conspiracy claims against the federal defendants.
       Finally, McLaughlin does not challenge the district court’s
dismissal of her FERPA-based tort claims against the federal de-
fendants (breach of duty, breach of fiduciary duty, and negligence).
She states in a conclusory manner that the court “err[ed] by not
allowing [her] to amend her complaint to more precisely claim her
right under Fla. Stat. [§] 1002.225(3).” But she does not advance any
arguments or cite any authorities showing that the district court’s
ruling was erroneous. See Sapuppo, 739 F.3d at 681. And she re-
jected the district court’s invitation to amend her pleadings when
she elected to appeal. In any case, McLaughlin’s FERPA-based tort
USCA11 Case: 21-11453       Date Filed: 04/22/2022     Page: 10 of 14




10                     Opinion of the Court                 21-11453

claims clearly fail because FERPA does not create a private right of
action. See Martes v. Chief Exec. Officer of S. Broward Hosp. Dist.,
683 F.3d 1323, 1326 n.4 (11th Cir. 2012) (citing Gonzaga Univ. v.
Doe, 536 U.S. 273, 290 (2002)).
       Because McLaughlin failed to adequately raise arguments
challenging the district court’s dismissal of her claims against the
federal defendants, we affirm the district court’s dismissal of those
claims.
                               B.

       The district court dismissed McLaughlin’s claims against the
state defendants, including Wasserman, on several grounds. First,
the court held that McLaughlin’s amended complaint was an im-
permissible shotgun pleading and failed to present a “short and
plain statement” of her claims, in reference to Rule 8. On that basis,
the court dismissed the amended complaint “in its entirety” and
without prejudice. Second, it concluded that, even if the court con-
sidered them, each of McLaughlin’s claims against the state defend-
ants nevertheless failed. It held that McLaughlin’s claims against all
state defendants except Wasserman failed on the merits and dis-
missed them with prejudice. As to Wasserman, it held that
McLaughlin’s federal claims against him failed on qualified immun-
ity grounds. Then, with the federal claims dismissed, it declined to
exercise supplemental jurisdiction over the remaining state law
claims against him. The court then dismissed each of McLaughlin’s
claims against Wasserman without prejudice.
USCA11 Case: 21-11453        Date Filed: 04/22/2022      Page: 11 of 14




21-11453                Opinion of the Court                          11

      Importantly, McLaughlin then waived her right to amend
by appealing. Garfield v. NDC Health Corp., 466 F.3d 1255, 1261
(11th Cir. 2006). Having elected to waive her right to further
amend her pleadings, McLaughlin must now stand on her
amended complaint in its current form.
       The Federal Rules of Civil Procedure require that a pleading
contain a “short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A district court
has “inherent authority to control its docket and ensure the prompt
resolution of lawsuits, which in some circumstances includes the
power to dismiss a complaint for failure to comply with Rule
8(a)(2) . . . .” Weiland, 792 F.3d at 1320. We refer to pleadings that
violate Rule 8 as shotgun pleadings. Id.
       We have identified “four rough types or categories of shot-
gun pleadings.” Id. at 1321. The first and most common type of
shotgun pleading is a complaint containing multiple counts, each
of which “carry all that came before” them, causing “the last count
to be a combination of the entire complaint.” Weiland, 792 F.3d at
1321. The second type is a complaint “replete with conclusory,
vague, and immaterial facts not obviously connected to any partic-
ular cause of action.” Id. at 1322. Third, a complaint can violate
Rule 8 by “not separating into a different count each cause of action
or claim for relief.” Id. at 1323. And finally, a complaint is a shotgun
pleading if it “assert[s] multiple claims against multiple defendants
without specifying which of the defendants are responsible for
USCA11 Case: 21-11453       Date Filed: 04/22/2022     Page: 12 of 14




12                     Opinion of the Court                 21-11453

which acts or omissions, or which of the defendants the claim is
brought against.” Id.
       As it relates to the state defendants and Wasserman,
McLaughlin’s amended complaint—clocking in at 115 pages and
1,064 paragraphs—is a shotgun pleading. This is so for several rea-
sons. First, the amended complaint contains eleven distinct
“CAUSE[S] OF ACTION.” But each cause of action expressly
adopts the first 757 paragraphs of the complaint, which contain nu-
merous, unrelated factual allegations supporting multiple unre-
lated claims against each and every defendant.
       Second, the amended complaint repeats the same allega-
tions multiple times. For example: McLaughlin alleged the same
purported failure to review her grades ten times, with each in-
stance incorporated into all eleven counts. Third, the amended
complaint contains free-floating factual allegations that are not
connected to a particular claim at all. For example, McLaughlin al-
leges that on multiple occasions, law professors had sexual affairs
with students; that the dean and several FIU law professors signed
a letter protesting Brett Kavanaugh’s nomination to the United
States Supreme Court; and that FIU negligently hired a law profes-
sor who went on to receive poor student reviews.
       Finally, several of the counts McLaughlin asserts contain
multiple claims or theories, against multiple defendants, without
specifying which defendants the claim is brought against. For ex-
ample, her first cause of action: incorporates all factual allegations
contained in paragraphs one through 757, plus several additional
USCA11 Case: 21-11453       Date Filed: 04/22/2022    Page: 13 of 14




21-11453               Opinion of the Court                       13

paragraphs of factual allegations; is predicated on the Florida Con-
stitution and the First and Fourteenth Amendments of the U.S.
Constitution; alleges a general violation of free-speech rights but
fails to specify whether it was grounded in a retaliation theory or
some other free speech theory; fails to specify exactly who the
claim is brought against; and further alleges a private cause of ac-
tion under Florida law for FERPA violations.
       By pleading her claims in such fashion, McLaughlin’s
amended complaint bears each of the four hallmarks that we use
to identify a shotgun pleading.
       In her opening brief, McLaughlin argues that the district
court erred in dismissing her complaint as a shotgun pleading even
though it was able, after some effort, to recognize and address her
claims against the federal defendants, state defendants, and Was-
serman. McLaughlin also notes that the defendants were able to
ascertain the claims against them well enough to draft their respec-
tive motions to dismiss. This argument lacks merit. Just because
the district court and the defendants were able, after considerable
time and effort, to ascertain McLaughlin’s claims at the pleadings
stage does not automatically mean that she has satisfied Rule 8. See
Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1356–57 (11th Cir.
2018) (even though the district court spent “fifty-four pages and un-
told hours” analyzing the sufficiency of the plaintiff’s individual
claims under Rule 12(b)(6), the Court of Appeals affirmed dismissal
on shotgun pleading grounds). Here, the district court noted that
it was “unreasonably difficult to ascertain which causes of action
USCA11 Case: 21-11453        Date Filed: 04/22/2022     Page: 14 of 14




14                      Opinion of the Court                 21-11453

apply to which Defendants, and specifically on what basis.” It nev-
ertheless sifted through McLaughlin’s vague and repetitive allega-
tions, discerned the basis for each of the eleven causes of action,
and identified the defendants to which they applied—but it should
not have been required to expend such effort. Cramer v. Florida,
117 F.3d 1258, 1263 (11th Cir. 1997) (“Shotgun pleadings . . . impose
unwarranted expense on the litigants, the court and the court’s pa-
rajudicial personnel and resources.”)
        McLaughlin further states in her opening brief that she can
“cure all pleading deficiencies” identified by the district court in an
amended complaint. But that time has passed. The district court,
in its dismissal order, invited McLaughlin to cure any pleading de-
ficiencies by filing an amended complaint within twenty-one days.
McLaughlin instead appealed. By appealing, McLaughlin waived
her right to amend, rendering the district court’s Rule 8 dismissal
final. Having reviewed her pleadings and the district court’s dismis-
sal order, we conclude that the district court did not abuse its dis-
cretion in dismissing the amended complaint as a shotgun plead-
ing. Accordingly, we affirm the district court’s order dismissing
McLaughlin’s claims against the state defendants and Wasserman.
       AFFIRMED.